                                                                               FILED
                                                                               9/28/2020
                                                                               9/28/2020 9:19 AM
                                                                               DOROTHY BROWN
STATE OF
STATE OF ILLINOIS           )
                            )                                   Atty. No 66633
                                                                         55633 CIRCUIT CLERK
                            ) ss
                            )                                                         COUNTY, IL
                                                                               COOK COUNTY,
COUNTY OF COOK              )
                            )                                                   2020L010280
                      IN THE CIRCUIT COURT OF COOK COUNTY
                                DEPARTMENT LAW DIVISION
                        COUNTY DEPARTMENT

ALICIA STEVENSON,
       STEVENSON,
                                          No.
                                          No.
                     Plaintiff,
                     Plaintiff,

              vs.

TARGET CORPORATION,
       CORPORATION,d/b/a
TARGET


                     Defendant.
                     Defendant.

                                       COMPLAINT

       NOW COMES
       NOW COMES the Plaintiff
                     Plaintiff ALICIA
                               ALICIA STEVENSON, by and
                                      STEVENSON, by and through
                                                         through her
                                                                 her attorneys
                                                                      attorneys

CHAD WICK &
CHADWICK  &LAKERDAS,
            LAKERDAS, and
                      andfor
                          forher
                              hercomplaint
                                  complaintagainst
                                            againstDefendant
                                                    DefendantTARGET
                                                             TARGET CORPORATION.
                                                                    CORPORATION.

d/b/a TARGET CORPORATION,          follows:
             CORPORATION,states as follows:

       1.
       1. On
           OnSeptember
              September28,
                        28,2018,
                            2018,Plaintiff
                                  PlaintiffALICIA
                                           ALICIA STEVENSON
                                                  STEVENSON was
                                                            was shopping
                                                                shopping at
                                                                         at Defendant

TARGET CORPORATION.,
TARGET CORPORATION.,d/b/a TARGET,
                          TARGET, 1 S.
                                    S. State Street, Chicago,
                                                     Chicago, Illinois,
                                                              Illinois.

       2, On
           OnSeptember
              September 28,
                         28,2018,
                             2018,while
                                   whilePlaintiff
                                         PlaintiffALICIA
                                                   ALICIA STEVENSON
                                                          STEVENSON was shopping
                                                                        shopping at

Defendant TARGET
Defendant TARGET CORPORATION.,
                 CORPORATION.,d/b/a
                               d/b/a aa rug                   Plaintiff on
                                        rug fell injuring the Plaintiff              2:00p.m.
                                                                        on or around 2:00p.m.

                    TARGET CORPORATION.,
       3. Defendant TARGET CORPORATION.,d/b/a
                                         d/b/a TARGET
                                               TARGET did not
                                                          not secure
                                                              secure the
                                                                     the rug in a safe

way causing
    causing an
            an unsafe
               unsafe and
                      and dangerous
                          dangerous condition.

      4.. That Defendant TARGET CORPORATION., d/b/a
      4                                       d/b/a TARGET
                                                    TARGET owed
                                                           owed duty to Plaintiff
                                                                        Plaintiff

ALICIA STEVENSON.
       STEVENSON.

                                         d/b/a TARGET
       5. Defendant TARGET CORPORATION., d/b/a TARGET breached
                                                      breached the
                                                               the duty of care to




                                                                                       EXHIBIT A
             Plaintiff ALICIA
             Plaintiff        STEVENSON and
                       ALICIA STEVENSON and was otherwise
                                                otherwise careless
                                                          careless and
                                                                   and negligent
                                                                       negligent in
                                                                                 in one
                                                                                    one or
                                                                                        or more of
                                                                                                of the
      kr)
      kr)
             following respects:

      o                     a)
                            a
                            )      Negligently securing rug to display rack.
                                   Negligently
      CD
      CD
                            b)
                            b)     Not inspecting display to make sure it was safe.
                                   Not
      tr,
      tr,
                            c)                         of merchandise.
                                   Improper displaying of merchandise.
0
cJ
csi
csi                         dd)
                             )     No safety
                                   No         features in
                                       safety features in display
                                                          display rack
                                                                  rack to prevent
                                                                          prevent rugs from
                                                                                       from
                                   falling.
                                   falling.
uJ


                    6. As
                        Asaadirect
                             directand
                                    andproximate
                                        proximate result
                                                   result of
                                                          ofone
                                                             one or
                                                                  ormore
                                                                    more of
                                                                          ofthe
                                                                             theforegoing
                                                                                 foregoing negligent
                                                                                           negligent acts or
w
LL
             omissions, ALICIA                        injured and permanently injured, seriously and
                        ALICIA STEVENSON was severely injured

             permanently disabled,
             permanently disabled, experienced
                                   experienced great
                                               great conscious pain and suffering,
                                                                        suffering, and incurred obligations for

             substantial sums of
                              of money for medical,                      expenses, and lost
                                           medical, hospital and related expenses,     lost income.
                                                                                            income.

                     WHEREFORE, Plaintiff ALICIA STEVENSON demands
                                          ALICIA STEVENSON demands judgment
                                                                   judgment against Defendant

             TARGET CORPORATION.
             TARGET CORPORATION.d/b/a
                                 d/b/aTARGET
                                      TARGETin
                                             in an
                                                an amount
                                                   amount in excess of
                                                                    ofFIFTY
                                                                       FIFTY THOUSAND
                                                                             THOUSAND

            ($50,000.00)
            ($50,000.00)DOLLARS plus costs of
                                           of this suit,
                                                   suit, as shall represent fair and just
                                                                                     just compensation,
                                                                                          compensation,




                                                                    E. Chadwick,
                                                          s/Sturgis E. Chadwick, III
                                                          CHADWICK &      & LAKERDAS
                                                                            LAKERDAS
                                                          Attorneys for
                                                                     for Plaintiff
                                                                         Plaintiff


            CHADWICK &     & LAKERDAS
            Attorneys for
                      for Plaintiff
            5300 South Shore Drive
            Suite 100
            Chicago, Illinois 60615
            Chicago,
            (773)
            (773)955-1088
            Service via e-mail will be accepted at schadwick@chadwicklakerdas.com




                                                                                                        EXHIBIT A
tn
to




O

O                        Affidavit
                         Affidavit Pursuant                                222(b)
                                   Pursuant To Illinois Supreme Court Rule 222(b)
kr)
kr)
      Pursuant to the Illinois Code of
      Pursuant                      of Civil Procedure Section 1-109,
                                                               1-109, the undersigned certifies that to
      the best
          best of
               of his knowledge the damages sought in this matter do exceed Fifty Thousand Dollars
      ($50,
      ($50, 000.00).



      s/Sturgis E.
      s/Sturgis E. Chadwick,
                   Chadwick,HI
                             HI             DATE
      Sturgis E.
              E. Chadwick,
                 Chadwick,III




                                                                                                   EXHIBIT A
